DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing means to allow rotation in a first direction but prevent rotation in the second direction (claims 4, 7 and 15; bearing 20 only shown schematically with no structure to provide the claimed function) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no written description supporting the claimed “bearing means” to allow rotation in a first direction but prevent rotation in the second direction.  The spec merely references the bearing means along with similar recitations of function but fails to provide any structure for the bearing that would actually provide the claimed function. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, the bearing means lacks proper written description, thus making it unclear what structure is actually being claimed.  
Claims 5, 6, 8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of the claims relates the axis of rotation of the body portion or brush assembly to the surface that is intended to be cleaned.  However, the apparatus as a whole, including the axis of rotation, is movable relative to the surface, thus varying the relative orientation of the axis.  It is suggested that the applicant amend the claim to clarify the orientation of the axis of rotation relative to other structure on the claimed device, as opposed to an external surface.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 8 that the axis of rotation is non-parallel to the surface (to be cleaned) is effectively disclosed in claim 6 by lines 7-10 and therefore fails to further limit the preceding claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuelein et al. (4,107,809).
Regarding claim 1, Schuelein discloses a brush assembly for a floor cleaning apparatus, the brush assembly comprising: a body portion (17) rotatably mountable to an underside of a floor cleaning apparatus; a plurality of bristles (23) disposed around the edge of the body portion, said plurality of bristles being configured to engage a surface to be cleaned; and a plurality of floor engaging members (18) projecting from the underside of the body portion, each said floor engaging member being capable of frictionally engaging the surface on which the brush assembly is disposed to cause rotation of the body portion as the brush assembly is moved along said surface.
Regarding claims 3 and 5, Schuelein further discloses that a longitudinal axis of each said floor engaging member is non-perpendicular to the underside of said body portion (nearly parallel thereto as clearly seen in Fig. 3) and the axis of rotation of the body portion is non-parallel to said surface (as seen in Fig. 2).

Claims 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs (2012/0110775).
Regarding claim 6 and 9-11, Krebs discloses a vacuum cleaner comprising: a handle portion (502); a collection apparatus (416) for removing contaminants from an airstream; a base portion (242) configured to be moved along a surface to collect contaminants therefrom, the base portion comprising a suction inlet (266) and a front edge  (top/front portion of body 242; top left as seen in Fig. 12); and at least one brush assembly (244) rotatably mounted to the underside of said base portion, wherein an axis of rotation of said at least one brush assembly is arranged such that a first side of said at least one brush assembly closest to said suction inlet is tilted towards the surface and a second side of said at least one brush assembly, opposite said first side, is tilted away from said surface (as seen in Fig. 12; claims 6 and 11) and wherein an axis of rotation of said at least one brush assembly is tilted forwardly and towards the front edge (also seen in Fig. 12; claims 9 and 10).
Regarding claim 8, Krebs further discloses that the axis of rotation of each brush assembly is non-parallel to the surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schuelein et al. (4,107,809) as applied to claim 1 and in view of Yonkers (3,978,539).
Schuelein discloses the brush assembly as disclosed supra, having the ground engaging fingers (18) for driving the brush, but fails to disclose any specific material or material properties for the fingers.  Yonkers discloses a similar brush assembly, also having rotatable brushes driven by contact of a central portion with a floor surface, and Yonkers teaches that the central portion is preferably made from a soft flexible resilient material to provide sufficient friction with the floor without slipping (Col. 4, lines 19-24) to provide positive engagement and ensure rotation of the brushes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the base and fingers (18) of Schuelein from a similar soft flexible resilient material, as taught by Yonkers, to provide the similar advantage of sufficient friction with the floor to ensure rotation.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schuelein et al. (4,107,809) as applied to claim 1 and in view of Kehrsysteme (DE 20 2014 008 544 U1).
Schuelein discloses the brush assembly as disclosed supra, but fails to disclose a one-way bearing means to prevent rotation in one direction.  Kehrsysteme discloses a sweeping device having a rotating brush assembly having very similar structure to Schuelein, and teaches that the brush may optionally be driven by the travelling movement of the device (paragraph [0002]), also similar to Schuelein, and preferably includes a one-way bearing mechanism between the driving means and the brushes (Figs. 3-4) to prevent rotation when the device is moved in a backward direction (also paragraph [0002]) to prevent the brushes from directing debris outward and away from the collecting portion of the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a . 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (2012/0110775) as applied to claims 6 and 10 respectively, and in view of Kehrsysteme (DE 20 2014 008 544 U1).
Krebs discloses the brush assembly as disclosed supra, but fails to disclose a one-way bearing means to prevent rotation in one direction.  Kehrsysteme discloses a sweeping device having a rotating brush assembly having very similar structure to Schuelein, and teaches that the brush may optionally be driven by an electric motor (paragraph [0002]), also similar to Krebs, and preferably includes a one-way bearing mechanism between the driving means and the brushes (Figs. 3-4) to prevent rotation when the device is moved in a backward direction (also paragraph [0002]) to prevent the brushes from directing debris outward and away from the collecting portion of the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar one-way bearing between the respective driving portions and the brushes of Krebs, as taught by Kehrsysteme, to prevent reverse rotation of the brushes when the device is moved in a backward direction. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (2012/0110775) as applied to claim 10 and in view of Kehrsysteme (DE 20 2014 008 544 U1) and Schuelein et al. (4,107,809).
Krebs discloses the brush assembly as disclosed supra having a body portion (290) and a plurality of bristles (291), but fails to disclose a plurality of floor engaging members to rotationally drive the brush.  As discussed supra, Kehrsysteme discloses a sweeping device having a rotating brush assembly having very similar structure to Krebs, and teaches that the brush may optionally be driven by an electric motor, similar to Krebs, or may be driven by the travelling movement of the device (paragraph [0002]), thus teaching that a motor drive is a known equivalent in the art to a friction type drive imparting motion to the brushes via movement of the device along the surface being cleaned, such that it would have been obvious to provide the device of Krebs with a friction type drive in place of the disclosed motor drive.  Schuelein discloses another similar sweeping device and teaches that the bottom portion of the body of each brush may include a plurality of floor engaging members (18) projecting from the underside of the body portion, each said floor engaging member being capable of frictionally engaging the surface to cause rotation of the body portion as the brush assembly is moved along said surface, with the drive means of Schuelein being simpler and having less parts than the drives disclosed by Krebs or Kehrsysteme, such that it further would have been obvious to provide the drive means of Schuelein in place of the motorized drive taught by Krebs, to simplify the drive, reduce components and effectively reduce weight and cost of the device as a whole.  
Regarding claim 14, as discussed supra, Schuelein discloses that a longitudinal axis of each said floor engaging member is non-perpendicular to the underside of said body portion (nearly parallel thereto as clearly seen in Fig. 3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (2012/0110775), and in view of Kehrsysteme (DE 20 2014 008 544 U1) and Schuelein et al. (4,107,809) as applied to claim 12 and further in view of Yonkers (3,978,539).
The combination of Krebs with Kehrsysteme and Schuelein provides the friction drive having fingers (18) to the brushes of Krebs, as discussed supra, but Schuelein (as well as Krebs and Kehrsysteme) fails to disclose any specific material or material properties for the fingers.  Yonkers discloses a similar brush assembly, also having rotatable brushes driven by contact of a central portion with a floor surface, and Yonkers teaches that the central portion is preferably made from a soft flexible resilient material to provide sufficient friction with the floor without slipping (Col. 4, lines 19-24) to provide positive engagement and ensure rotation of the brushes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the base and fingers (18) of Schuelein from a similar soft flexible resilient material, as taught by Yonkers, to provide the similar advantage of sufficient friction with the floor to ensure rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11 August 2021